NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



In the Interest of I.S., S.S., H.S., D.S., and )
J.H., children.                                )
                                               )
                                               )
S.S.,                                          )
                                               )
               Appellant,                      )
                                               )
v.                                             )      Case No. 2D17-2990
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
                                               )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Manatee
County; Teri Kaklis Dees, Judge.

Patrick R. Cunningham, Bradenton, for
Appellant.

Stephanie C. Zimmerman of Children's
Legal Services, Bradenton, for Appellee
Department of Children and Families.

Laura J. Lee, Sanford, for Appellee
Guardian ad Litem Program.




PER CURIAM.
             The "Final Judgment for Termination and Permanent Commitment and

Disposition (As to the children H.S., D.S., and J.S. ONLY)" is affirmed. The appeal from

the "Order Granting the Petition to Terminate Mother's Parental Rights (as to the

children I.S. and S.S. ONLY)" is dismissed as an appeal from a nonappealable, nonfinal

order.

             Affirmed in part; dismissed in part.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.




                                           -2-